This case arises out of a highway collision between two automobiles. In three particulars *Page 728 
the finding should be corrected but these corrections if made will not change the result.
The appeal, as the appellant states, is largely based upon his exception to the refusal of the trial court to find as requested by him as to the existence of certain tire marks and skid marks on the highway and on the grass and dirt east of the highway and leading to the place where the plaintiff's truck came to a stop. These physical facts the appellant claims demonstrate that the defendant at the time of the accident was traveling on the wrong side of the highway and resolve the conflicts in the evidence in favor of his contention. There was evidence by the defendant that he was not upon the wrong side of the highway when the accident occurred. What these physical facts showed and whether they were made at the time of the accident were for the court to find. The parties were at issue as to these physical facts. The trial court has found adversely to the appellant. We cannot in such a situation correct the finding.
Without these corrections the appeal upon the issue of the defendant's negligence is without merit.
The court has also found that the plaintiff's negligence materially contributed to his injuries. Upon the facts found that conclusion must stand.
   There is no error.